 



Exhibit 10.1

DANIELSON HOLDING CORPORATION

AMENDMENT TO STOCK OPTION AGREEMENT

     THIS AMENDMENT TO STOCK OPTION AGREEMENT, is made as of the 25th day of
May, 2005, between Danielson Holding Corporation, a Delaware corporation (the
“Company”), and Robert S. Silberman (the “Optionee”). Capitalized terms used
herein that are not otherwise defined shall have the meaning ascribed to them in
the Danielson Holding Corporation Equity Award Plan for Directors (the “Plan”)
or in the Stock Option Agreement dated as of December 8, 2004 between the
Company and the Optionee (the “Original Agreement”).

W I T N E S S E T H:

     WHEREAS, pursuant to Section 3(b) of the Plan, the Committee has exclusive
authority to among other things, at its discretion, accelerate the vesting of
Awards; and

     WHEREAS, the Committee has determined that it is desirable to accelerate
the exercisability of the Option granted pursuant to the Original Agreement in
order to permit the Optionee to participate in the Company’s rights offering in
connection with its proposed acquisition of American Ref-Fuel Holdings Corp.

     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants and agreements hereinafter contained, the parties hereto mutually
covenant and agree as follows:

     1. Amendment to Section 5. Section 5 of the Original Agreement is hereby
amended and restated to read in its entirety as follows:

     “The Optionee shall not be entitled to exercise the Option until May 25,
2005. Subject to the provisions of Section 3, the Option may be exercised only
while the Optionee is a Director.”

     2. Agreement Not to Sell. As consideration for the Company’s agreement to
amend the Option as set forth herein, the Optionee hereby agrees not to sell any
shares of the Company’s Common Stock acquired by him upon exercise of the Option
before June 8, 2005.

     3. Original Agreement. In all other respects, the Original Agreement shall
remain unchanged.

     4. Incorporation of the Plan. Notwithstanding the terms and conditions
contained herein, this Amendment shall be subject to and governed by all the
terms and conditions of the Plan, which is hereby incorporated by reference. In
the event of any discrepancy or

 



--------------------------------------------------------------------------------



 



inconsistency between the terms and conditions of this Amendment and of the
Plan, the terms and conditions of the Plan shall control.

     5. Interpretation. The interpretation and construction by the Committee of
any terms or conditions of the Plan, or of this Amendment, or other matters
related to the Plan shall be final and conclusive.

     6. Counterpart Execution. This Amendment may be executed in counterparts,
each of which shall constitute an original and all of which, when taken together
with the Original Agreement, shall constitute the entire document.

* * *

     IN WITNESS WHEREOF, the Company has caused this Amendment to be duly
executed by its officer thereunto duly authorized, and the Optionee has executed
this Amendment all as of the day and year first above written.

            DANIELSON HOLDING CORPORATION
      By:   /s/ Timothy J. Simpson         Its: Senior Vice President, General
Counsel and Secretary          OPTIONEE:
      /s/ Robert S. Silberman       Robert S. Silberman     

 